DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 3/11/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CARL H LAYNO/           Supervisory Patent Examiner, Art Unit 3792               
                                                                                                                                                                              
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mar (US 5439485), cited previously.
Regarding claim 1, Mar discloses an elongate lead body 118, 18’ extending from a proximal end 36 to a distal end 34 and comprising a proximal portion and a distal portion (Fig. 1, column 3 lines 52-55, FIG. 1 shows a lead 18 having an electrode 20 electrically connected to a conductor coil 30 in two locations. The first connection 34 is at the distal end of electrode 20, and the second connection 36 is at the proximal end);
an elongate electrode coil 24 surrounding at least part of the distal portion of the elongate lead body (Fig. 6, column 5 lines 22-26, electrode is shown to be constructed of a plurality of electrode coils helically wound around flexible tubular supporting core. This structure has elastomeric material partially encapsulating the electrode coils); and
a bonding strip 28 extending axially along the elongate electrode coil 24, wherein a width of the bonding strip extends and extending only partially around a circumference of the elongate electrode coil for at least part of a length of the bonding strip (Fig. 4b, column 5 lines 2-8, a portion of elastomeric material has been abraded away to partially expose electrode coil. The level of material removal is controllable. The more metal exposed, the greater the electrode surface area for defibrillation, but the less material for providing mechanical stability), wherein at least the part of the length a portion of the bonding strip is bonded to the elongate lead body to fix a portion of the elongate electrode coil to the elongate lead body (Fig. 6, 8, column 5 lines 22-26, 54-56, Electrode is shown to be constructed of a plurality of electrode coils helically wound around flexible tubular supporting core. This structure has elastomeric material partially encapsulating the electrode coils. After elastomeric material is applied, an electrical insulation is joined to electrode using a joining material, for example silicone rubber).
	Concerning claim 2, Mar discloses the elongate electrode coil 24 comprises a plurality of turns of at least one filar, wherein the bonding strip encapsulates at least a portion of the plurality of turns (column 4 lines 33-37, Electrode coil is shown without an inner core; however, a thin wire or plastic filament could be located within coil to provide either increased electrical conductivity, mechanical redundancy, or both. The filament could be metal or nylon).
	With respect to claim 3, Mar discloses the width of the bonding strip is selected to affect a conductance of the elongate electrode coil (column 4 lines1-2, column 5 lines 5-8, This structure has elastomeric material, which also may be conductive or insulative. The structure of FIG. 4A, after a portion of elastomeric material 28 has been abraded away to partially expose electrode coil. The level of material removal is controllable. The more metal exposed, the greater the electrode surface area for defibrillation, but the less material for providing mechanical stability).
Regarding claim 4, Mar discloses the elongate electrode coil comprises at least one filar (column 5 lines 5-8, the structure of FIG. 4A, after a portion of elastomeric material 28 has been abraded away to partially expose electrode coil. The level of material removal is controllable. The more metal exposed, the greater the electrode surface area for defibrillation, but the less material for providing mechanical stability), wherein a thickness of the bonding strip 28 in a radial direction of the medical electrical lead is greater than a diameter of the at least one filar (Figs. 4a-4b).
Concerning claim 5, Mar discloses the elongate lead body defines a substantially serpentine shape comprising at least one bend, wherein the bonding strip is disposed on a surface of the elongate lead body perpendicular to the at least one bend (Figs. 10-11).
With respect to claim 9, Mar discloses the bonding strip 28 further comprises an integrally formed collar 34, 36 at one or both ends of the bonding strip (Fig. 1, column 3 lines 54-55, first connection is at the distal end of electrode, and the second connection is at the proximal end).
Regarding claim 10, Mar discloses the collar 34, 36 extends circumferentially around the entire circumference of the elongate lead body (Fig. 1, first connection is at the distal end of electrode, and the second connection is at the proximal end).
	Concerning claim 11, Mar discloses the elongate electrode coil 24 is electrically coupled to a conductor 30 at an electrical connection, and wherein the collar is configured to encapsulate at least a portion of the electrical connection (Figs. 2, 8, column 5 lines 54-59, After elastomeric material is applied, an electrical insulation is joined to electrode using a joining material, for example silicone rubber. A mandrel is used to keep the lumen open during this process, so that the conductor can be passed through the joint and connected at the distal end of electrode).
With respect to claim 12, Mar discloses the elongate lead body further comprises a lumen 38, and wherein the conductor 30 is disposed in the lumen (Figs. 2, 8, column 5 lines 54-59, After elastomeric material is applied, an electrical insulation is joined to electrode using a joining material, for example silicone rubber. A mandrel is used to keep the lumen open during this process, so that the conductor can be passed through the joint and connected at the distal end of electrode).
Regarding claim 13, Mar discloses a length of the bonding strip 28 is approximately the same as a length of the elongate electrode coil 24 (Figs. 5-6).
	Concerning claim 14, Mar discloses a second elongate electrode coil 24 positioned along the distal end of the elongate lead body distal to the elongate electrode coil (Figs. 7-9); and a second bonding strip 47 extending axially along the second elongate electrode coil and extending only partially around the circumference of the second elongate electrode coil, wherein the second bonding strip is bonded to the elongate lead body to fix a portion of the second elongate electrode coil to the elongate lead body (Fig. 8, Column 5 lines 54-56, After elastomeric material is applied, an electrical insulation is joined to electrode using a joining material, for example silicone rubber).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mar (US 5439485) in view of Bardy et al. (US 20130030511), both cited previously,
With respect to claim 15, Mar discloses implanting a medical electrical lead that
includes an elongate lead body 118, 18’ extending from a proximal end 36 to a distal end 34 and comprising a proximal portion and a distal portion (Fig. 1, column 3 lines 52-55, FIG. 1 shows a lead 18 having an electrode 20 electrically connected to a conductor coil 30 in two locations. The first connection 34 is at the distal end of electrode 20, and the second connection 36 is at the proximal end); an elongate electrode coil 24 surrounding at least part of the distal portion of the elongate lead body (Fig. 6, column 5 lines 22-26, electrode is shown to be constructed of a plurality of electrode coils helically wound around flexible tubular supporting core. This structure has elastomeric material partially encapsulating the electrode coils); and a bonding strip 28 extending axially along the elongate electrode coil 24, wherein a width of the bonding strip extends and extending only partially around a circumference of the elongate electrode coil for at least part of a length of the bonding strip (Fig. 4b, column 5 lines 2-8, a portion of elastomeric material has been abraded away to partially expose electrode coil. The level of material removal is controllable. The more metal exposed, the greater the electrode surface area for defibrillation, but the less material for providing mechanical stability), wherein at least the part of the length a portion of the bonding strip is bonded to the elongate lead body to fix a portion of the elongate electrode coil to the elongate lead body (Fig. 6, 8, column 5 lines 22-26, 54-56, Electrode is shown to be constructed of a plurality of electrode coils helically wound around flexible tubular supporting core. This structure has elastomeric material partially encapsulating the electrode coils. After elastomeric material is applied, an electrical insulation is joined to electrode using a joining material, for example silicone rubber).
However Mar does not disclose creating an incision at a first location proximate a center of a torso of a patient; introducing an implant tool into the patient through the incision at the first location; advancing a distal end of the implant tool through a substernal space underneath the sternum to create a substernal tunnel; introducing the medical electrical lead into the substernal tunnel such that the distal portion of the elongate lead body is positioned between a first position proximate to the xiphoid process and a second position superior to the xiphoid process such that the elongate electrode coil is positioned anterior to a right ventricle of the heart and the bonding strip is positioned anterior to the elongate electrode coil. 
Bardy discloses creating an incision 905 at a first location proximate a center of a torso of a patient; introducing an implant tool into the patient through the incision at the first location; advancing a distal end of the implant tool through a substernal space underneath the sternum to create a substernal tunnel; introducing the medical electrical lead into the substernal tunnel such that the distal portion of the elongate lead body is positioned between a first position proximate to the xiphoid process and a second position superior to the xiphoid process such that the elongate electrode coil is positioned anterior to a right ventricle of the heart and the bonding strip is positioned anterior to the elongate electrode coil (Fig. 36, section 0349, an incision is made in the patient in the anterior thorax between the patient's third and fifth rib, left of the sternum. The incision can alternately be made in any location between the patient's third and twelfth rib. The incision can be made vertically, horizontally or angulated). This allows for proper placement of the implantable defibrillation lead into cardiac tissue of the patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Mar by adding the incision and implantation of a defibrillation lead as taught by Bardy in order to facilitate proper placement of the implantable defibrillation lead into cardiac tissue of the patient.

Claims 6-8 and 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mar (US 5439485) and further in view of Mehra (US 5144960), cited previously.
Regarding claim 6, Mar discloses the invention substantially as claimed however does not show the bonding strip comprises a thermoplastic. Mehra discloses the bonding strip 18 comprises a thermoplastic (Column 3 lines 46-48, 51-56, Electrodes 30 and 32 may be mounted around insulative sheaths 18 and 20 and bonded to these sheaths by means of a backfill of insulative plastic. The insulative sheaths 18 and 20 may be fabricated of a polyurethane or other heat flowable material, expanded against the interior of the electrode coils under pressure and heated to allow the material of the sheath to flow between the electrode coils). This allows for proper adhesion of the electrode coil to the lead body. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Mar by adding the bonding strip comprises a thermoplastic as taught by Mehra in order to facilitate proper adhesion of the electrode coil to the lead body.
With respect to claim 7, Mar discloses the invention substantially as claimed however does not show the elongate lead body and the bonding strip each comprises a polyurethane-based polymer. Mehra discloses the elongate lead body and the bonding strip each comprise a polyurethane-based polymer (Column 3 lines 46-48, 51-56, Electrodes 30 and 32 may be mounted around insulative sheaths 18 and 20 and bonded to these sheaths by means of a backfill of insulative plastic. The insulative sheaths 18 and 20 may be fabricated of a polyurethane or other heat flowable material, expanded against the interior of the electrode coils under pressure and heated to allow the material of the sheath to flow between the electrode coils). This allows for proper adhesion of the electrode coil to the lead body. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Mar by adding the elongate lead body and the bonding strip each comprises a polyurethane-based polymer as taught by Mehra in order to facilitate proper adhesion of the electrode coil to the lead body.
Concerning claim 8, Mar discloses the invention substantially as claimed however does not show the portion of the bonding strip is thermally bonded to the portion of the elongate lead body.  Mehra discloses the portion of the bonding strip is thermally bonded to the portion of the elongate lead body (column 3 lines 46-56, the insulative sheaths may be fabricated of a polyurethane or other heat flowable material, expanded against the interior of the electrode coils under pressure and heated to allow the material of the sheath to flow between the electrode coils). This allows for the sheath to flow between electrode coils. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Mar by adding the portion of the bonding strip is thermally bonded to the portion of the elongate lead body and applying pressure and heat to at least a portion of the bonding strip to bond the portion of the bonding strip to the elongate lead body to fix a portion of the elongate electrode coil to the elongate lead body as taught by Mehra in order to facilitate the sheath to flow between electrode coils.
Regarding claim 16, Mar discloses forming a medical electrical lead comprising:
positioning an elongate electrode coil 24 to surround at least part of a distal portion of an elongate lead body 18 extending from a proximal end to a distal end (Fig. 1); disposing a bonding strip 28 axially along the elongate electrode coil (Fig. 2), wherein a width of the bonding strip extends and only partially around a circumference of the elongate electrode coil for at least part of a length of the bonding strip (Fig. 4b, column 5 lines 2-8, a portion of elastomeric material has been abraded away to partially expose electrode coil. The level of material removal is controllable. The more metal exposed, the greater the electrode surface area for defibrillation, but the less material for providing mechanical stability); 
	However Mar does not disclose applying pressure and heat to at least the part of the length of the bonding strip to bond the part of the length of the bonding strip to the elongate lead body to fix a portion of the elongate electrode coil to the elongate lead body. Mehra discloses applying pressure and heat to at least the part of the length of the bonding strip to bond the part of the length of the bonding strip to the elongate lead body to fix a portion of the elongate electrode coil to the elongate lead body (column 3 lines 46-56, the insulative sheaths may be fabricated of a polyurethane or other heat flowable material, expanded against the interior of the electrode coils under pressure and heated to allow the material of the sheath to flow between the electrode coils). This allows for the sheath to flow between electrode coils. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Mar by adding the portion of the bonding strip is thermally bonded to the portion of the elongate lead body and applying pressure and heat to at least a portion of the bonding strip to bond the portion of the bonding strip to the elongate lead body to fix a portion of the elongate electrode coil to the elongate lead body as taught by Mehra in order to facilitate the sheath to flow between electrode coils.
	Concerning claim 17, Mar in view of Mehra specifically Mehra discloses after disposing the bonding strip, surrounding at least the portion of the bonding strip and the elongate lead body with a silicone-based sheath, wherein applying pressure and heat to the portion of the bonding strip comprises applying pressure and heat to the silicone-based sheath (column 3 lines 11-13, 46-56, the sheaths may be made of silicone rubber or other implantable, flexible plastic, the insulative sheaths may be fabricated of a polyurethane or other heat flowable material, expanded against the interior of the electrode coils under pressure and heated to allow the material of the sheath to flow between the electrode coils). This allows for the sheath to flow between electrode coils.
With respect to claim 18, Mar in view of Mehra specifically Mehra discloses applying pressure and heat to the portion of the bonding strip comprises compressing the portion of the bonding strip in a heated metal die (column 3 lines 11-13, 46-56, the sheaths may be made of silicone rubber or other implantable, flexible plastic, the insulative sheaths may be fabricated of a polyurethane or other heat flowable material, expanded against the interior of the electrode coils under pressure and heated to allow the material of the sheath to flow between the electrode coils). This allows for the sheath to flow between electrode coils.
Regarding claim 19, Mar in view of Mehra specifically Mehra discloses after bonding the portion of the bonding strip to the elongate lead body, the bonding strip encapsulates at least a portion of each of a plurality of turns of at least one filar of the elongate electrode coil (column 3 lines 11-13, 46-56, the sheaths may be made of silicone rubber or other implantable, flexible plastic, the insulative sheaths may be fabricated of a polyurethane or other heat flowable material, expanded against the interior of the electrode coils under pressure and heated to allow the material of the sheath to flow between the electrode coils). This allows for the sheath to flow between electrode coils.	
Concerning claim 20, Mar discloses the elongate electrode coil comprises at least one filar, wherein a thickness of the bonding strip in a radial direction of the medical electrical lead is greater than a diameter of the at least one filar (Figs. 4a,b).
With respect to claim 21, Mar discloses the elongate electrode coil comprises at least one filar, wherein a thickness of the bonding strip in a radial direction of the medical electrical lead is greater than a diameter of the at least one filar (Figs. 4a,b).
Regarding claim 22, Mar discloses after bonding the portion of the bonding strip to the elongate lead body, thermoforming the elongate lead body to define a substantially serpentine shape comprising at least one bend, wherein the bonding strip is disposed on a surface of the elongate lead body perpendicular to the at least one bend (Figs. 10-11).
Regarding claim 23, Mar discloses the invention substantially as claimed however does not show the bonding strip comprises a thermoplastic. Mehra discloses the bonding strip 18 comprises a thermoplastic (Column 3 lines 46-48, 51-56, Electrodes 30 and 32 may be mounted around insulative sheaths 18 and 20 and bonded to these sheaths by means of a backfill of insulative plastic. The insulative sheaths 18 and 20 may be fabricated of a polyurethane or other heat flowable material, expanded against the interior of the electrode coils under pressure and heated to allow the material of the sheath to flow between the electrode coils). This allows for proper adhesion of the electrode coil to the lead body. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Mar by adding the bonding strip comprises a thermoplastic as taught by Mehra in order to facilitate proper adhesion of the electrode coil to the lead body.
With respect to claim 24, Mar discloses the invention substantially as claimed however does not show the elongate lead body and the bonding strip each comprises a polyurethane-based polymer. Mehra discloses the elongate lead body and the bonding strip each comprise a polyurethane-based polymer (Column 3 lines 46-48, 51-56, Electrodes 30 and 32 may be mounted around insulative sheaths 18 and 20 and bonded to these sheaths by means of a backfill of insulative plastic. The insulative sheaths 18 and 20 may be fabricated of a polyurethane or other heat flowable material, expanded against the interior of the electrode coils under pressure and heated to allow the material of the sheath to flow between the electrode coils). This allows for proper adhesion of the electrode coil to the lead body. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Mar by adding the elongate lead body and the bonding strip each comprises a polyurethane-based polymer as taught by Mehra in order to facilitate proper adhesion of the electrode coil to the lead body.
Regarding claim 25, Mar in view of Mehra specifically Mehra discloses the portion of the bonding strip is thermally bonded to the portion of the elongate lead body (column 3 lines 46-56, the insulative sheaths may be fabricated of a polyurethane or other heat flowable material, expanded against the interior of the electrode coils under pressure and heated to allow the material of the sheath to flow between the electrode coils). This allows for the sheath to flow between electrode coils.
	Concerning claim 26, Mar in view of Mehra, specifically Mehra discloses applying pressure and heat to the portion of the bonding strip comprises applying pressure and heat to an integrally formed collar 154 at one or both ends of the bonding strip (column 3 lines 46-56, the insulative sheaths may be fabricated of a polyurethane or other heat flowable material, expanded against the interior of the electrode coils under pressure and heated to allow the material of the sheath to flow between the electrode coils). This allows for the sheath to properly bond with the lead body.
	With respect to claim 27, Mar discloses the integrally formed collar 34, 36 extends circumferentially around the entire circumference of the elongate lead body (Fig. 1, first connection is at the distal end of electrode, and the second connection is at the proximal end).
Regarding claim 28, Mar discloses positioning the elongate electrode coil 24 comprises electrically coupling the elongate electrode coil 24 to a conductor 30 at an electrical connection, and wherein disposing the bonding strip comprises positioning the integrally formed collar to encapsulate at least a portion of the electrical connection (Figs. 2, 8, column 5 lines 54-59, After elastomeric material is applied, an electrical insulation is joined to electrode using a joining material, for example silicone rubber. A mandrel is used to keep the lumen open during this process, so that the conductor can be passed through the joint and connected at the distal end of electrode).	
Concerning claim 29, Mar discloses a length of the bonding strip 28 is approximately the same as a length of the elongate electrode coil 24 (Fig. 5-6).
	With respect to claim 30, Mar discloses after disposing the bonding strip 28,
disposing a second bonding strip 47 axially along a second elongate electrode coil and only partially around a circumference of the second elongate electrode coil (Fig. 8), wherein the second elongate electrode coil 24 surrounds at least part of the distal portion of the elongated lead body distal to the elongate electrode coil (Figs. 7-9, column 6 lines 60-63, one group of three electrode coils with proximal ends melted into ball. This group of three electrode coils can be wound onto a tube such as core tube of fig. 8), However Mar does not show wherein applying pressure and heat further comprises applying pressure and heat to at least a portion of the second bonding strip to bond the portion of the second bonding strip to the elongate lead body to fix a portion of the second elongate electrode coil to the elongate lead body. Mehra discloses applying pressure and heat further comprises applying pressure and heat to at least a portion of the second bonding strip to bond the portion of the second bonding strip to the elongate lead body to fix a portion of the second elongate electrode coil to the elongate lead body (column 3 lines 46-56, the insulative sheaths may be fabricated of a polyurethane or other heat flowable material, expanded against the interior of the electrode coils under pressure and heated to allow the material of the sheath to flow between the electrode coils). This allows for the sheath to flow between electrode coils. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Mar by adding the portion of the bonding strip is thermally bonded to the portion of the elongate lead body and applying pressure and heat to at least a portion of the bonding strip to bond the portion of the bonding strip to the elongate lead body to fix a portion of the elongate electrode coil to the elongate lead body as taught by Mehra in order to facilitate the sheath to flow between electrode coils.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792